MEMORANDUM**
In these related appeals, Robert Arnold and Dave Fisher appeal pro se the district court’s orders denying their motions to intervene as of right. Appellants sought to intervene as defendants in an action brought by environmental advocacy groups alleging that the federal Bureau of Land Management (“BLM”) failed to comply with the Endangered Species Act, 16 U. S.C. § 1536(a)(2) & (d), in its management of the California Desert Conservation Area (“CDCA”). Plaintiffs sought declaratory and injunctive relief requiring BLM to consult with the U.S. Fish and Wildlife Service and to deny various uses in the CDCA until such consultation is complete. We dismiss appeal No. 00-16869 and affirm appeal No. 00-17032.
*725In appeal No. 00-16869, Arnold has moved to voluntarily dismiss. We grant the motion and dismiss appeal No. GO-16869.
Fisher did not move to intervene until after the parties had settled the liability phase. The district court properly determined that Fisher’s interests were adequately represented by parties who had timely moved to intervene. See McDonald v. Means, 300 F.3d 1037, 1044 (9th Cir. 2002) (stating that party seeking to intervene as of right must make a timely motion and show that his interests are inadequately represented by existing parties) (citation omitted).
Appeal No. 00-16869 DISMISSED.
Appeal No. 00-17032 AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.